UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7052


AARON BATTLE,
                                               Plaintiff - Appellant,

          versus



PAUL BOGENT, Doctor; DOCTOR HASKETTES; NURSE
HARRIS; NURSE HOUSE,

                                              Defendants - Appellees,

          and

DEPARTMENT OF CORRECTIONS,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-277-3)


Submitted:   October 14, 2004              Decided:   October 21, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Battle, Appellant Pro Se. Richard Samuel Samet, GOODMAN,
ALLEN & FILETTI, Glen Allen, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aaron Battle appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.             See Battle v.

Bogent, No. CA-03-277-3 (E.D. Va. May 20, 2004).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -